DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8 and 9 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the mathematical manipulation of data. Additionally, some of the recited features simply include extraneous pre-solution activity and are very well known in the art. These additional elements are mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. A detailed analysis is shown below: 

ANALYSIS - 

Patent Ineligible Subject Matter 
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Banklnt’l, 573 U.S. 208, 216(2014).

In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.” See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).

Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219—20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, 594—95 (1978)); and mental processes {Gottschalkv. Benson, 409 U.S. 63, 69 (1972)). Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” {Diamond v. Diehr, 450 U.S. 175, 192 (1981)); “tanning, dyeing, making waterproof cloth, vulcanizing India rubber, smelting ores” {id. at 184 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267—68 (1854))); and manufacturing flour {Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))).

In Diehr, the claim at issue recited a mathematical formula, but the Supreme Court held that “[a] claim drawn to subject matter otherwise statutory does not become nonstatutory simply because it uses a mathematical formula.” Diehr, 450 U.S. at 176; see also id. at 192 (“We view respondents’ claims as nothing more than a process for molding rubber products and not as an attempt to patent a mathematical formula.”). Having said that, the Supreme Court also indicated that a claim “seeking patent protection for that formula in the abstract... is not accorded the protection of our patent laws, . . . and this principle cannot be circumvented by attempting to limit the use of the formula to a particular technological environment.” Id. (citing Benson and Flook); see, e.g., id. at 187 (“It is now commonplace that an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.”).

If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221 (quotation marks omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. ((alteration in the original) quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation^ fail[s] to transform that abstract idea into a patent-eligible invention.” Id.

The PTO recently published revised guidance on the application of § 101. USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (“Memorandum”). Under Step 2A of that guidance, we first look to whether the claim recites:

(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:

(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.

Regarding Step 1 — Statutory Category

The instant application includes the following independent claims directed to the following categories of patent eligible subject matter articulated in parenthesis: 

Claim 1…A computer-implemented method for supplying radar data (i.e. process). Dependent claims 2-7 also directed towards “the method as recited in claim 1” (i.e. process) 

Claim 8…A device for supplying radar data (i.e. product)

Claim 9… A non-transitory, non-volatile, computer-readable memory medium on which is stored a computer program for supplying radar data (i.e. product)

As such, claims 1-9 are directed to one of the four categories of patent eligible subject matter.

Regarding Step 2A, Judicial Exceptions
Step 2 A of the 2019 Guidance is a two-prong inquiry. In Prong One, we evaluate whether the claim recites a judicial exception. For abstract ideas, Prong One represents a change as compared to prior guidance because we here determine whether the claim recites mathematical concepts, certain methods of organizing human activity, or mental processes.

As recited in claim 1, “A computer-implemented method for supplying radar data, comprising the following steps: receiving input data, the input data including satellite images; generating radar data using a trained machine learning algorithm, which is applied to the input data; and outputting the generated radar data.” Each limitation here involves the manipulation of data. The addition of using “a trained machine learning algorithm” does not amount to significantly more as such a limitation is mathematical manipulation by a generic computer/processor or mental process.  Therefore, claim 1 recites an abstract idea.  

As recited in claim 2, “The method as recited in claim 1, further comprising the following steps: generating radar data by radar sensors of a motor vehicle; comparing the radar data generated by the radar sensors of the motor vehicle to the radar data generated using the satellite images; and locating the motor vehicle based on the comparison.” Each limitation here involves the manipulation and comparison of data. Therefore, claim 2 recites an abstract idea.  

As recited in claim 3, “The method as recited in claim 1, wherein the application of the trained machine learning algorithm to the input data includes a semantic segmentation of the satellite images.” The limitation here involves the manipulation of data. The limitation does not amount to significantly more as such a limitation is mathematical manipulation by a generic computer/processor or mental process.  Therefore, claim 3 recites an abstract idea.  

As recited in claim 4, “The method as recited in claim 1, wherein the generated radar data include point clouds and/or Gaussian distributions.” The limitation here involves the manipulation of data. The limitation does not amount to significantly more as such a limitation is mathematical manipulation by a generic computer/processor or mental process.  Therefore, claim 4 recites an abstract idea.  

As recited in claim 5, “The method as recited in claim 4, further comprising the following step: producing radar maps by an extraction of features using the point clouds and/or the Gaussian distributions.” The limitation here involves the manipulation of data. The limitation does not amount to significantly more as such a limitation is mathematical manipulation by a generic computer/processor or mental process.  Therefore, claim 5 recites an abstract idea.  

Regarding claim 8 and 9, the same analysis as claim 1 is applied. Where claims 8 and 9 simply recite the apparatus of computer program onto which the method steps are performed. A mere recitation of a generic computer components performing mathematical operations does not take the calculating out of the mental process grouping. Thus, claim 8 and 9 also recites a mental process, which is a second one of the groupings of abstract ideas set forth in the 2019 Guidance.

Therefore, since claims 1-5, 8 and 9 recite an abstract idea, we proceed to Prong Two to determine whether the claim is “directed to” the judicial exception. For each of the claims above, these additional limitations, merely recites information or data that can be analyzed. As such, the additional limitations are insignificant extra-solution activity to the judicial exception.  Accordingly, these element(s) do not integrate the judicial exception into a practical application of the exception.
Step 2B — Inventive Concept
As noted, for Step 2B of the analysis, we determine whether the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field. See Memorandum.

Applicant’s disclosure does not provide evidence that the additional element(s) recited in claim 1-5, 8 and 9 (i.e., the claim element in addition to the claim elements that recite an abstract idea) is sufficient to amount to significantly more than the abstract idea itself. This issue is explained by the Federal Circuit, as follows:

It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention “significantly more” than that ineligible concept. In Alice, the Supreme Court held that claims directed to a computer-implemented scheme for mitigating settlement risks claimed a patent-ineligible abstract idea. 134 S.Ct. at 2352, 2355—56. Some of the claims at issue covered computer systems configured to mitigate risks through various financial transactions. Id. After determining that those claims were directed to the abstract idea of intermediated settlement, the Court considered whether the recitation of a generic computer added “significantly more” to the claims. Id. at 2357. Critically, the Court did not consider whether it was well-understood, routine, and conventional to execute the claimed intermediated settlement method on a generic computer. Instead, the Court only assessed whether the claim limitations other than the invention’s use of the ineligible concept to which it was directed were well-understood, routine and conventional.
Id. at 2359-60.

As recited in claim 1, “A computer-implemented method for supplying radar data, comprising the following steps: receiving input data, the input data including satellite images; generating radar data using a trained machine learning algorithm, which is applied to the input data; and outputting the generated radar data.” Each limitation here involves the manipulation of data. The addition of using “a trained machine learning algorithm” merely recites insignificant extra-solution activity to the judicial exception which is well-known in the art.  Therefore, claim 1 does not amount to significantly more than the judicial exception.  

As recited in claim 2, “The method as recited in claim 1, further comprising the following steps: generating radar data by radar sensors of a motor vehicle; comparing the radar data generated by the radar sensors of the motor vehicle to the radar data generated using the satellite images; and locating the motor vehicle based on the comparison.” Each limitation here involves the manipulation and comparison of data where “generating radar data by radar sensors of a motor vehicle” is insignificant extra-solution activity to the judicial exception which is well-known in the art. Therefore, claim 2 does not amount to significantly more than the judicial exception.  

As recited in claim 3, “The method as recited in claim 1, wherein the application of the trained machine learning algorithm to the input data includes a semantic segmentation of the satellite images.” The limitation here involves the manipulation of data. The limitation does not amount to significantly more as such a limitation is mathematical manipulation by a generic computer/processor or mental process.  Therefore, claim 3 does not amount to significantly more than the judicial exception.  

As recited in claim 4, “The method as recited in claim 1, wherein the generated radar data include point clouds and/or Gaussian distributions.” The limitation here involves the manipulation of data. The limitation does not amount to significantly more as such a limitation is mathematical manipulation by a generic computer/processor or mental process.  Therefore, claim 4 does not amount to significantly more than the judicial exception.  

As recited in claim 5, “The method as recited in claim 4, further comprising the following step: producing radar maps by an extraction of features using the point clouds and/or the Gaussian distributions.” The limitation here involves the manipulation of data. The limitation does not amount to significantly more as such a limitation is mathematical manipulation by a generic computer/processor or mental process.  Therefore, claim 5 does not amount to significantly more than the judicial exception.  

Regarding claim 8 and 9, the same analysis as claim 1 is applied. Where claims 8 and 9 simply recite the apparatus of computer program onto which the method steps are performed. A mere recitation of a generic computer components performing mathematical operations does not take the calculating out of the mental process grouping.  Claim 8 and 9’s recitation of the apparatus onto which the method steps are performed amounts to insignificant extra-solution activity to the judicial exception which is well-known in the art. Thus, claim 8 and 9 also recites a mental process, which is a second one of the groupings of abstract ideas set forth in the 2019 Guidance. 

As set forth above it has been concluded that claim 1-5, 8 and 9 do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself, and thus, the additional elements do not transform the abstract idea into a patent eligible application of the abstract idea. Accordingly, claim 1-5, 8 and 9 fails to recite an inventive concept that transforms the claim into a patent-eligible application of the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goldstein (US 20210027113 A1).

Regarding claim 1, Goldstein discloses 
A computer-implemented method for supplying radar data (Paragraph 0026, “FIG. 1 illustrates, by way of example, a diagram of an embodiment of a system 100 for ML image processing. The system 100 as illustrated includes a first image 102 and a second image 104 used as inputs to ML techniques 106, 108”, where output 124 is supplied radar data) comprising the following steps: 
receiving input data (Fig. 1, input images 102, 104, “first image” and “second image”), the input data including satellite images (Paragraph 0027, “The first image 102 can include a visible spectrum image, infrared (IR) image, light detection and ranging (LIDAR), or the like. An example of a visible spectrum image is an electro-optical (EO) image or a frame of a video.”, where satellite images are a type of electro-optical image); 
generating radar data using a trained machine learning algorithm (Fig. 1, generating “Estimated RCS”, element 114, which is “radar data” using machine learning algorithms 106 and 112), which is applied to the input data (Fig. 1 depicts “Estimated RCS” 114 generated using a machine learning algorithm with the input being image 102 (i.e. “input data”)); and 
outputting the generated radar data (Fig. 2 illustrates the outputting of the generated radar data, “estimated RCS”; Paragraph 0045, “FIG. 2 illustrates, by way of example a diagram of an embodiment of instances of inputs and outputs of the system 100. The input and outputs include an input image 220, an estimated RCS 222, another estimated RCS 224 that provides a view of the estimated RCS 222 transformed to an image space of a true second image 226.”).

Regarding claim 3, Goldstein further discloses 
The method as recited in claim 1, wherein the application of the trained machine learning algorithm to the input data includes a semantic segmentation of the satellite images (Paragraph 0031, “The NNs can include a fully or partially convolutional NN, a deep convolutional network with a dilated convolution… A dilated convolution integrates a more global context into, for example, object detection or segmentation.”, where the Neural Networks here are used for the Machine Learning in Fig. 1).

Regarding claim 4, Goldstein further discloses 
The method as recited in claim 1, wherein the generated radar data (Paragraph 0046, “Using the system 100, estimated RCS 222A, 222B, 222C, 222D can be determined based on the input image 220A, 220B, 220C, 220D, respectively. The estimated RCS 222A-222D can be projected to a space that is different from the space of the input image 220A-220D, such as a space of a true second image 226A, 226B, 226C, 226D.”) include point clouds and/or Gaussian distributions (Fig. 2 depicts the estimated RCS 222A-222D as point clouds).

Regarding claim 5,  Goldstein further discloses 
The method as recited in claim 4, further comprising the following step: producing radar maps (Fig. 2 depicts the production of radar maps, 222A, 222B, 222C, 222D) by an extraction of features (Paragraph 0035, “The features 110 can be provided to ML technique 112 that provides an estimated RCS 114 or estimated depth 116.”) using the point clouds and/or the Gaussian distributions (Paragraph 0016-0021 depicts the process of using point clouds to approximate “the estimated RCS”; Paragraph 0016-0021, “A deep network can be trained to estimate approximate RCS and depth (e.g., per pixel). The RCS and depth can be used to reconstruct the visible image. Given a scene center point (SCP) and the first and last position of a radar during the SAR collection (call these points X1 and X2), the slant plane can be derived according to…”).

Regarding claim 6,  Goldstein further discloses 
The method as recited in claim 1, further comprising the following step: training the machine learning algorithm by monitored learning (Paragraph 0056, “The discriminator network can be initially trained in a supervised manner. This supervised training can include providing a number of fake images and a number of real images, respectively labelled.).

Regarding claim 7,  Goldstein further discloses 
The method as recited in claim 6, wherein the training of the machine learning algorithm (FIG. 1, Machine learning 108)  by monitored learning (Paragraph 0056, “The discriminator network can be initially trained in a supervised manner. This supervised training can include providing a number of fake images and a number of real images, respectively labelled.) takes place based on training data (Fig. 1, training data is the first image 102), the training data including satellite images (Fig. 1 first image 102, where the first image is an electro-optical image)  as input data and real radar data as output data (Fig. 1 depicts the input data, first image 102 to be used to train a machine learning algorithm using the second image , 104, which is a SAR image. The output of the process 100 is an “estimate second image” 124 which is a SAR image (i.e. real radar data)).

Regarding claim 8, the same cited section and rationale as corresponding method claim 1 is applied. 

Regarding claim 9, the same cited section and rationale as corresponding method claim 1 is applied. Goldstein further discloses, 
A non-transitory, non-volatile, computer-readable memory medium (Paragraph 0082, “The example computer system 600 includes a processor 602 (e.g., processing circuitry, such as can include a central processing unit (CPU), a graphics processing unit (GPU), field programmable gate array (FPGA), other circuitry, such as one or more transistors, resistors, capacitors, inductors, diodes, regulators, switches, multiplexers, power devices, logic gates (e.g., AND, OR, XOR, negate, etc.), buffers, memory devices, or the like, or a combination thereof), a main memory 604 and a static memory 606, which communicate with each other via a bus 608.”) on which is stored a computer program for supplying radar data (Paragraph 0072, “The various operations of example methods described herein may be performed, at least partially, by one or more processors that are temporarily configured (e.g., by software) or permanently configured to perform the relevant operations. Whether temporarily or permanently configured, such processors may constitute processor-implemented modules that operate to perform one or more operations or functions. The modules referred to herein may, in some example embodiments, comprise processor-implemented modules.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (US 20210027113 A1) in view of Bruemmer (US 20180038694 A1). 

Regarding claim 2, Goldstein discloses [Note: what Goldstein fails to disclose is strike-through]
The method as recited in claim 1, 

Bruemmer discloses, 
further comprising the following steps: generating radar data by radar sensors of a motor vehicle (Paragraph 0055, “As the vehicle travels down the road 205 as shown in FIG. 2B, the UWB Radar 202 transmits and thereafter receives reflected energy from sequential radar scans. Each scan receives reflected energy, providing range and other information. Sequential scans as shown in FIG. 2B provide a presentation over time of features in the roadway environment.”); comparing the radar data generated by the radar sensors of the motor vehicle (Fig. 2B, radar data generated by radar sensor 202) to the radar data generated using the satellite images (Paragraph 0058, “From a Georeferenced Map 140 the Map Based Feature Extraction Module 150 extracts one or more features, within a predetermined range 250, that would be consistent with features extracted from real time sensors. In this case assume the Position Estimation Module 130 locates the object within 30 feet of a road 205. The road 205 can be seen on the Georeferenced Map 140 to have several light poles, utility boxes, trees, curbs and an intersection. The Map Based Feature Extraction Module 150 extracts those features from the Georeferenced Map 140 that would likely be visible to a Radar 202 within a predetermined distance 250 of the estimated location.”, where the geo-referenced map is a type of radar data generated using satellite images as stated in Paragraph 0058, “The estimated location can be ascertained on a georeferenced map by the Georeferenced Map Module 140. Similar maps include a ortho-rectified laser map, ortho-rectified photogrammetry map or ortho-rectified overhead imagery map from a satellite, drone or plane.”); and locating the motor vehicle based on the comparison (Paragraph 0069, “Feature Extraction Module 120 are correlated 360 with the georeferenced position of the object on the Georeferenced Map. Features extracted by the Map Based Feature Extraction Module 150 are matched with the edges identified by the Real Time Feature Extraction Module 120. Once matched, the estimated location of the object (vehicle) is refined 380 and communicated to the Adaptive Position Engine 125.”).
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the features of Goldstein with Bruemmer to incorporate the features of: further comprising the following steps: generating radar data by radar sensors of a motor vehicle; comparing the radar data generated by the radar sensors of the motor vehicle to the radar data generated using the satellite images; and locating the motor vehicle based on the comparison. Both Goldstein and Bruemmer are considered analogous arts as they both disclose the use of radar technology with the use of satellite imagery to determine similar features in both the radar data and satellite data of a specified area. Goldstein is very similar to the instant application as it discloses claims 1 and 3-9, however, Goldstein fails to disclose the features of: further comprising the following steps: generating radar data by radar sensors of a motor vehicle; comparing the radar data generated by the radar sensors of the motor vehicle to the radar data generated using the satellite images; and locating the motor vehicle based on the comparison. These features are disclosed by Bruemmer shown in the citations above. Bruemmer discloses the use of radar sensors on a vehicle to obtain radar data which is then compared to a georeferenced image (image derived from a satellite image) to precisely locate the object in the environment. Goldstein already discloses the features of how to generate a radar image from a satellite image; however, Goldstein does not specifically disclose the application of such a generated radar image for use in localization. Bruemmer discloses a practical application of using satellite images to create a georeferenced map, specifically a “ortho-rectified laser map” (i.e. type of radar data) and to use that data in comparing it to features extracted from a radar sensor on a vehicle. By doing so, the precise location of the vehicle is determined. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the features of Goldstein with Bruemmer to incorporate the features mentioned above. The incorporate of such features would provide a practical application of a derived radar image from a satellite image in the localization of a vehicle. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
VORA (US 20190331497 A1) is considered analogous art to the instant application as it discloses the use of satellite imagery to create heat maps (i.e. generated radar data) and to compare the data generated from a motor vehicle to the heat maps to provide vehicle localization. 

VORA discloses, 
further comprising the following steps: generating (Paragraph 0038, “The vehicle 180 may include one or more LIDAR sensor(s) 230, providing data encompassing at least some of an exterior of the vehicle 180. The LIDAR sensor 230 may include a processor that is programmed to transmit LIDAR data via the vehicle 180 network.”, where radar and lidar systems are returned-wave systems used commonly in the art analogously); comparing the (Paragraph 0060-0061, “Next, in a block 630, the computer 210 generates a first intensity map 300 from the received LIDAR sensor 230 data and a second intensity map 400 from the received top view image data (i.e. satellite image). The computer 210 may be programmed to generate, e.g., based on dead reckoning, the GPS sensor 230 data, etc., the second intensity map 400 that includes current vehicle 180 location…Next, in a block 640, the computer 210 identifies a best match section in the second intensity map 400.”; where radar and lidar are returned-wave systems used commonly in the art analogously); and locating the motor vehicle based on the comparison (Paragraph 0062, “Next, in a block 650, the computer 210 estimates the vehicle 180 location based on the identified best match section 410e”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648